DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
Response to Amendment/Claim Status
Claims 1, 2, 4-7, 9, 10, 12-15, 17, 18 and 20-23 are currently pending. Claims 1, 9 and 17 have been amended. No claims were added; claims 3, 8, 11, 16, 19 and 24 were previously canceled. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5; 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2015/0200353 A1-prior art of record, hereafter Zhang 353) in view of NAKAJIMA et al (US 2010/0038617 A1-prior art of record, hereafter Nakajima).
Re claim 1, Zhang 353 discloses in FIG. 2K a magnetic tunnel junction (MTJ) device, comprising:
a metal line (Cu 204; ¶ [0048]) disposed in a dielectric layer (low-k film 202; ¶ [0048]), the metal line recessed (10-15 nm; ¶ [0048]) below an uppermost surface (207; ¶ [0048]) of the dielectric layer (202);

a magnetic tunnel junction (MTJ) stack (212; ¶ [0049]) disposed on the conductive pedestal (210), wherein a portion (left and right ends; see inserted figure below) of the conductive pedestal is not covered by the MTJ stack (212), and wherein the portion (left/right ends) of the conductive pedestal surrounds 
(covers) sides (left and right sides; see inserted figure below) the MTJ stack, the MTJ stack (212) having an upper electrode (214; ¶ [0049]) disposed thereon, the upper electrode (214) having a width (left-to-right extension) the same (co-planer left and right sidewalls) as a width (left-to-right extension) of the corresponding MTJ stack (2120; and
a second dielectric layer (222; ¶ [0050]) laterally adjacent (next to) the MTJ stack (212), the second dielectric (222) having a global planar uppermost surface (uppermost horizontal plane; see GPUS in inserted figure below), the global planar uppermost surface (uppermost horizontal plane) co-planar (level) with an uppermost surface 
(topmost horizontal plane) of the upper electrode (214) on the MTJ stack (212).

For the record, it is unclear what is meant by the expression “a global planar uppermost surface”, and the applicant’s specification does not provide a definitive description or definition. Therefore, the examiner is relying on a standard definition of “global” from Webster’s dictionary of “being everywhere”. Thus, the examiner’s interpretation of “a global planar uppermost surface” is that the topmost surface is flat (level) along the entire lateral length of the surface.  


    PNG
    media_image1.png
    680
    1006
    media_image1.png
    Greyscale

The inserted figure (annotated FIG. 2K of Zhang 353) depicts left and right ends of the conductive pedestal (210) being uncovered by the MTJ stack (212), wherein the portion (left/right ends) of the conductive pedestal surrounds 
(covers) sides (left and right sides) the MTJ stack. Also shown is the upper electrode (214) on the MTJ stack (212), where the upper electrode and the MTJ have the same lateral (left-to-right) width. Also shown is “GPUS”, a global planar uppermost surface (i.e. a topmost that is flat across its entire uppermost horizontal surface); the GPUS and the upper electrode (214) being co-planar (i.e. at the same vertical height).

Zhang 353 fails to disclose the dielectric layer disposed above a substrate; and three or more magnetic tunnel junction (MTJ) stacks disposed on the conductive 

However,
Nakajima discloses in FIG. 55 (with references to FIG. 53) a magnetic tunnel junction (MTJ) device, comprising: three (3) magnetic tunnel junction (MTJ) stacks (resistance variation type element memory cell, MC 14; ¶ [0006] and [0188]-[0191]) disposed on a conductive pedestal (1st wiring layer 13; ¶ [0188]) disposed above a substrate (Si not shown; ¶ [0105] and [0191]), wherein a portion (left and right ends) of the conductive pedestal (13) is not covered by the MTJ stack (MC 14), and wherein the portion (left/right ends; see inserted figure, modified FIG. 53 below) of the conductive pedestal surrounds (covers) sides (left and right sides; see inserted figure, modified FIG. 53 below) the MTJ stack (MC 14).

    PNG
    media_image2.png
    498
    941
    media_image2.png
    Greyscale

The inserted figure (annotated FIG. 53 of Nakajima) depicts left and right ends of the conductive pedestal (13) being uncovered by the MTJ stack (MC), wherein the portion (left/right ends) of the conductive pedestal surrounds (covers) sides (left and right sides) the MTJ stack.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the substrate and the three MTJ stacks of Nakajima with the structure of Zhang 353 such that a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks, where each of the three or more MTJ stacks has an upper electrode disposed thereon, each of the upper electrodes having a width the same as a width of the corresponding MTJ stack; and a second dielectric layer is laterally adjacent to the three or more MTJ stacks, the second dielectric having a planar uppermost surface co-planar with an uppermost surface of each of the upper electrodes on the three or more MTJ stacks to provide high integration, high reliability miniature memory devices without short circuits between memory elements (Nakajima; ¶ [0007] and [0188]).

Re claim 2, Zhang 353 discloses the MTJ device of claim 1, wherein an uppermost (topmost) surface of the conductive pedestal (210) is co-planar (level) with the uppermost surface (207) of the dielectric layer (202).

Re claim 4, Zhang 353 and Nakajima discloses the MTJ device of claim 1, wherein the second dielectric layer (222) is disposed on the dielectric layer (202), and a see inserted figure above) of the conductive pedestal (210).

Re claim 5, Zhang 353 and Nakajima discloses the MTJ device of claim 1, wherein each of the upper electrodes (214) have, from a top-down perspective, substantially the same shape (rectangular with co-planar left and right sidewalls) as the corresponding MTJ stack.

Re claim 9, Zhang 353 discloses in FIGS. 2A-2K a method of fabricating a magnetic tunnel junction (MTJ) device, the method comprising:
forming a metal line (Cu 204 in FIG. 2A; ¶ [0048]) in a dielectric layer (low-k 202; ¶ [0048]);
recessing (10-15 nm in FIG. 2B; ¶ [0048]) the metal line (204) below an uppermost surface (207 in FIG. 2B; ¶ [0048]) of the dielectric layer (202);
forming a conductive layer (as-deposited 210 in FIG. 2C; ¶ [0048]) on the recessed metal line (204) and over the uppermost surface (207) of the dielectric layer (207);
planarizing (FIG. 2C; ¶ [0048]) the conductive layer (210) to form a conductive pedestal (bottom electrode 210 in FIG. 2D; ¶ [0048]) on the metal line (204), the conductive pedestal confined within (recess 205; ¶ [0048]) and laterally adjacent to (next to) the dielectric layer (202); and 
forming a magnetic tunnel junction (MTJ) stack (212 in FIGS. 2E-2G; ¶ [0049]-[0050]) on the conductive pedestal (210), wherein a portion (left and right ends; see inserted figure above) of the conductive pedestal is not covered by the MTJ stack (212), and wherein the portion (left/right ends) of the conductive pedestal surrounds (covers) sides (left and right sides; see inserted figure above) the MTJ stack, the MTJ stack (212) having an upper electrode (214; ¶ [0049]) disposed thereon, the upper electrode (214) having a width (left-to-right extension) the same (co-planer left and right sidewalls) as a width (left-to-right extension) of the corresponding MTJ stack (2120; and
forming a second dielectric layer (222; ¶ [0050]) laterally adjacent (next to) the MTJ stack (212), the second dielectric (222) having a global planar uppermost surface (uppermost horizontal plane; see GPUS in inserted figure below), the global planar uppermost surface (uppermost horizontal plane) co-planar (level) with an uppermost surface (topmost horizontal plane) of the upper electrode (214) on the MTJ stack (212).

For the record, it is unclear what is meant by the expression “a global planar uppermost surface”, and the applicant’s specification does not provide a definitive description or definition. Therefore, the examiner is relying on a standard definition of “global” from Webster’s dictionary of “being everywhere”. Thus, the examiner’s interpretation of “a global planar uppermost surface” is that the topmost surface is flat (level) along the entire lateral length of the surface.  

Zhang 353 fails to disclose the dielectric layer formed above a substrate; and forming three or more magnetic tunnel junction (MTJ) stacks on the conductive pedestal (210), wherein a portion of the conductive pedestal is not covered by the three or more 

However,
Nakajima discloses in FIGS. 53-55 (with references to FIGS. 15-19) a method of fabricating a magnetic tunnel junction (MTJ) device, the method comprising: forming three (3) magnetic tunnel junction (MTJ) stacks (MC 14 as in FIGS 15-19; ¶ [0191]) on a conductive pedestal (laminate bottom electrode 202/AFM layer 204; ¶ [0031]) formed above a substrate (Si not shown; ¶ [0105] and [0191]), wherein a portion (left and right ends) of the conductive pedestal (13) is not covered by the MTJ stack (MC 14), and wherein the portion (left/right ends; see inserted figure above) of the conductive pedestal surrounds (covers) sides (left and right sides; see inserted figure above) the MTJ stack (MC 14).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the substrate and the three MTJ stacks of Nakajima with the method of Zhang 353 such that a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks, where each of the three or more MTJ stacks has an upper electrode disposed thereon, each of the upper electrodes having a width the same as a width of the corresponding MTJ stack; and a second dielectric layer is formed laterally adjacent to the three or more 
to provide high integration, high reliability miniature memory devices without short circuits between memory elements (Nakajima; ¶ [0007] and [0188]).

Re claim 10, Zhang 353 discloses the method of claim 9, wherein planarizing (FIGS. 2C-2D) the conductive layer (210) comprises forming an uppermost (topmost) surface of the conductive pedestal co-planar (level) with the uppermost (topmost) surface (207) of the dielectric layer (202).

Re claim 12, Zhang 353 discloses the method of claim 9, wherein a portion (left/right edges) of the second dielectric layer (222) is formed on a portion of the conductive pedestal (210; see claim 5 above).

Re claim 13, Zhang 353 discloses the method of claim 9, but fails to disclose wherein forming the MTJ stack (212) comprises forming a patterned conductive hardmask on a stack of MTJ layers (212; ¶ [0049]), and etching the stack of MTJ layers using an etch process that terminates on the conductive pedestal (210), wherein forming the three or more MTJ stacks comprises forming a patterned conductive hardmask on a stack of MTJ layers, and etching the stack of MTJ layers using an etch process that terminates on the conductive pedestal.
However, Nakajima renders this limitation obvious since all of the layers of the three or more MTJ stacks would be deposited (FIG. 17) then forming a patterned .

Claims 6, 7; 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang 353 and Nakajima as applied to claim 1; and claim 9 above, and further in view of Manipatruni et al (US 2014/0269035 A1-prior art of record, hereafter Manipatruni).
Re claim 6, Zhang 353 and Nakajima discloses the MTJ device of claim 1, wherein the three MTJ stacks (212 as in MTJ 112; ¶ [0044]) comprises a fixed magnetic layer (¶ [0044]), a tunneling layer (¶ [0044]), and a free magnetic layer (¶ [0044]).
Zhang 353 and Nakajima fails to disclose wherein each of the three or more MTJ stacks comprises the fixed magnetic layer disposed above the conductive pedestal (210), the tunneling layer disposed on the fixed magnetic layer, and the free magnetic layer disposed on the tunneling layer.

However,
Manipatruni discloses the MTJ stack (208 as in the MTJ in FIG. 1; ¶ [0028] and [0031]) comprises a fixed magnetic layer (CoFeB; ¶ [0028] and [0031]) disposed above the conductive pedestal (202), a tunneling layer (MgO; ¶ [0028] and [0031]) disposed on the fixed magnetic layer (CoFeB), and a free magnetic layer (CoFeB; ¶ [0028] and 

Re claim 7, Zhang 353 and Nakajima discloses the MTJ device of claim 6, but fails to disclose wherein each of the three or more MTJ stacks (212) further comprising: a synthetic antiferromagnet (SAF) layer disposed directly between the fixed magnetic layer and the conductive pedestal.
However,
Manipatruni discloses the MTJ stack further comprises a synthetic antiferromagnet (SAF) layer (206; ¶ [0031]) disposed directly between the fixed magnetic layer (CoFeB) and the conductive pedestal (laminate 202/204) as part of the formation of the MRAM device discussed above for claim 1.

Re claim 14, Zhang 353 and Nakajima discloses the method of claim 9, wherein forming the three MTJ stacks (212 as in MTJ 112; ¶ [0044]) comprises forming a fixed magnetic layer (¶ [0044]), a tunneling layer (¶ [0044]), and a free magnetic layer (¶ [0044]), but fails to disclose forming the fixed magnetic layer disposed above the conductive pedestal (210), forming tunneling layer on the fixed magnetic layer, and forming the free magnetic layer on the tunneling layer.

However,
Manipatruni discloses in FIG. 2A (with references to FIG. 1) a method comprising: forming a MTJ stack (208 as in the MTJ in FIG. 1; ¶ [0028] and [0031]), the 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the MTJ stack formation of Manipatruni, of forming the fixed magnetic layer above the conductive pedestal (210), forming tunneling layer on the fixed magnetic layer, and forming the free magnetic layer on the tunneling layer with the method of Zhang 353 and Krounbi to provide additional device components for an MRAM array implementing MTJ’s (Manipatruni; Abstract and ¶ [0031]).

Re claim 15, Zhang 353 and Nakajima discloses the method of claim 14, but fails to disclose wherein forming the three or more MTJ stacks (212) further comprises forming a synthetic antiferromagnet (SAF) layer on the conductive pedestal, and forming the fixed magnetic layer on the SAF layer.

However,
Manipatruni further discloses forming the MTJ stack further comprises forming a synthetic antiferromagnet (SAF) layer (206; ¶ [0031]) on the conductive pedestal (laminate 202/204), and forming the fixed magnetic layer (CoFeB) on the SAF layer (206) as would be part of the formation of the MRAM devices discussed for claim 14.

Claims 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2015/0200353 A1-prior art of record, hereafter Zhang 353) in view of Park et al (US 2006/0216929 A1-prior art of record, hereafter Park) and NAKAJIMA et al (US 2010/0038617 A1-prior art of record, hereafter Nakajima).
Re claim 17, Zhang 353 discloses in FIGS. 2A-2K a method of fabricating a magnetic tunnel junction (MTJ) device, the method comprising: 
forming a metal line (Cu 204 in FIG. 2A; ¶ [0048]) in a dielectric layer (low-k 202; ¶ [0048]);
recessing (10-15 nm in FIG. 2B; ¶ [0048]) the metal line (204) below an uppermost surface (207 in FIG. 2B; ¶ [0048]) of the dielectric layer (202);
forming a conductive layer (as-deposited 210 in FIG. 2C; ¶ [0048]) on the recessed metal line (204) to a height above the uppermost surface (207) of the dielectric layer (207);
planarizing (FIG. 2C; ¶ [0048]) the conductive layer (210) to form a conductive pedestal (bottom electrode 210 in FIG. 2D; ¶ [0048]) on the metal line (204), the conductive pedestal confined within (recess 205; ¶ [0048]) and laterally adjacent to (next to) the dielectric layer (202); and 
forming a magnetic tunnel junction (MTJ) stack (212 in FIGS. 2E-2G; ¶ [0049]-[0050]) on the conductive pedestal (210), wherein a portion (left and right ends; see inserted figure above) of the conductive pedestal is not covered by the MTJ stack (212), and wherein the portion (left/right ends) of the conductive pedestal surrounds (covers) sides (left and right sides; see inserted figure above) the MTJ stack, the MTJ stack (212) 
forming a second dielectric layer (222; ¶ [0050]) laterally adjacent (next to) the MTJ stack (212), the second dielectric (222) having a global planar uppermost surface (uppermost horizontal plane; see GPUS in inserted figure above), the global planar uppermost surface (uppermost horizontal plane) co-planar (level) with an uppermost surface (topmost horizontal plane) of the upper electrode (214) on the MTJ stack (212).

For the record, it is unclear what is meant by the expression “a global planar uppermost surface”, and the applicant’s specification does not provide a definitive description or definition. Therefore, the examiner is relying on a standard definition of “global” from Webster’s dictionary of “being everywhere”. Thus, the examiner’s interpretation of “a global planar uppermost surface” is that the topmost surface is flat (level) along the entire lateral length of the surface.  

A.	Zhang 353 fails to disclose the dielectric layer formed above a substrate; selectively forming the conductive layer (210); and forming three or more magnetic tunnel junction (MTJ) stacks on the conductive pedestal, wherein a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks.


Park discloses in FIG. 2A-2I a method of fabricating a device connection, the method comprising: forming a dielectric layer (ILD 201 in FIG. 2A; ¶ [0015]) above a substrate (not shown silicon in FIG. 2A; ¶ [0015]); and selectively (¶ [0017]) forming a conductive layer (as-deposited cap layer 208 in FIG. 2A; ¶ [0017]) on a recessed metal line (204/206; ¶ [0017]) within the dielectric layer.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the substrate and the selective forming of the conductive layer of Park with the method of Zhang 353 to provide additional device components within the substrate and a cap layer for preventing out-diffusion from underlying interconnect lines (Park; ¶ [0014] and [0017]) to implement devices comprising the MTJ’s of Zhang 353.

B.	Zhang 353 and Park fails to disclose forming three or more magnetic tunnel junction (MTJ) stacks on the conductive pedestal (210), wherein a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks.

However,
Nakajima discloses in FIGS. 53-55 (with references to FIGS. 15-19) a method of fabricating a magnetic tunnel junction (MTJ) device, the method comprising: forming three (3) magnetic tunnel junction (MTJ) stacks (MC 14 as in FIGS 15-19; ¶ [0191]) on a see inserted figure above) of the conductive pedestal surrounds (covers) sides (left and right sides; see inserted figure above) the MTJ stack (MC 14).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the substrate and the three MTJ stacks of Nakajima with the method of Zhang 353 such that a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks,
where each of the three or more MTJ stacks has an upper electrode disposed thereon, each of the upper electrodes having a width the same as a width of the corresponding MTJ stack; and a second dielectric layer is formed laterally adjacent to the three or more MTJ stacks, the second dielectric having a planar uppermost surface co-planar with an uppermost surface of each of the upper electrodes on the three or more MTJ stacks to provide high integration, high reliability miniature memory devices without short circuits between memory elements (Nakajima; ¶ [0007] and [0188]).

Re claim 18, Zhang 353 discloses the method of claim 17, wherein planarizing the conductive layer comprises forming an uppermost surface of the conductive see claim 10 above).

Re claim 20, Zhang 353 discloses the method of claim 17, wherein a portion (left/right edges) of the second dielectric layer (222) is formed on a portion of the conductive pedestal (210; see claims 5 and 17 above).

Re claim 21, Zhang 353 and Park and Nakajima discloses the method of claim 17, wherein forming the three or more MTJ stacks comprises forming a patterned conductive hardmask (etch stopper 30 in FIG. 17) on a stack of MTJ layers, and etching the stack of MTJ layers using an etch process that terminates on the conductive pedestal (see claim 13 above).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang 353 and Park and Nakajima as applied to claim 17 above, and further in view of Manipatruni et al (US 2014/0269035 A1-prior art of record, hereafter Manipatruni).
Re claim 22, Zhang 353 and Park and Nakajima discloses the method of claim 17, wherein forming the three or more MTJ stacks comprises forming a fixed magnetic layer above the conductive pedestal, but fails to disclose forming a tunneling layer on the fixed magnetic layer, and forming a free magnetic layer on the tunneling layer.
However, Manipatruni discloses forming a tunneling layer on the fixed magnetic layer, and forming a free magnetic layer on the tunneling layer (see claim 14 above).

However, Manipatruni discloses the three or more MTJ stacks further comprises forming a synthetic antiferromagnet (SAF) layer on the conductive pedestal, and forming the fixed magnetic layer on the SAF layer (see claim 15 above).

Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive for the following reason(s):
For each of claims 1, 9 and 17, the applicant argues that the reference combinations fail to disclose a second dielectric layer laterally adjacent to the three or more MTJ stacks, the second dielectric having a global planar uppermost surface, the global planar uppermost surface co-planar with an uppermost surface of each of the upper electrodes on the three or more MTJ stacks.
The examiner, respectfully, disagrees since it is unclear what is meant by the expression “a global planar uppermost surface”, and the applicant’s specification does not provide a definitive description or definition. Therefore, the examiner is relying on a standard definition of “global” from Webster’s dictionary of “being everywhere”. Thus, the examiner’s interpretation of “a global planar uppermost surface” is that the topmost surface is flat along the entire lateral length of the surface.
see GPUS in inserted figure above), the global planar uppermost surface (uppermost horizontal plane) co-planar (level) with an uppermost surface (topmost horizontal plane) 
of the upper electrode (214) on the MTJ stack (212). That is, the topmost surface (uppermost horizontal plane) of second dielectric (222) is flat along the entire lateral length of its topmost surface.
 	In view of the above rebuttal, the examiner concludes that Zhang 353 does, indeed, disclose a second dielectric layer laterally adjacent to the three or more MTJ stacks, the second dielectric having a global planar uppermost surface, the global planar uppermost surface co-planar with an uppermost surface of each of the upper electrodes on the three or more MTJ stacks, given the lack of specificity of what a global planar uppermost surface comprises.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892